DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the limitation of “a porosity of 0.5% or less” renders the claim indefinite as it is unclear if the percentage is relative to a bulk density, a void fraction, or another measurement indicative of material density. For the purpose of this examination, any porosity value known in the art will be regarded as meeting the instant porosity limitation. 
Claims 11-18 are rejected by virtue of their dependency on claim 10. 

In claim 18, the language of “during the heat treatment step” renders the claim indefinite as it is unclear whether the location-specific heating is intended to be performed during the a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson K, et al. (NPL "Selective Laser Melting of Duplex Stainless Steel Powders...” hereinafter referred to as "Davidson").
Regarding claims 10-13, Davidson teaches a method for producing multi-layer samples, with an austenite to ferrite ratio of 45:55 (Pg. 1 – Abstract) wherein austenite is precipitated from ferrite (Pg. 6, paragraph 20)), from a Super-duplex stainless steel powder (Pg. 2, paragraph 9) and further teaches that duplex stainless steels contain an equal phased austeno-ferritic microstructure (Pg. 2, paragraph 6). In the method of Davidson, multi-layer laser melted samples are built upon a substrate plate by laser melting single layers of the duplex steel powder (Pg. 3, paragraph 10). The multi-layer samples constructed are subjected to post-processing solution annealing treatments at 1040ºC for 1 hour followed by continuous cooling (Pg. 4, paragraph 13). 
Davidson is silent on an ASTM grain size number G of the austenitic phase in the component formed being at least 9. It is noted that Davidson teaches an energy density range of 49.4-113 J/mm3 and laser scan speed of 590 mm/s (Pg. 3, paragraph 10), which are substantially similar to applicant’s processing parameters of the inventive samples in the instant specification [0037] of 70 J/mm3 and 600 mm/s. In considering that the method of Davidson shares a similar starting material, process steps, laser parameters, and heat treatment conditions to the method of the instant claims, a component produced by the method of Davidson would be expected to render obvious a grain size of grains in the component formed by the heat treatment and cooling steps is such that an ASTM grain size number G of the austenitic phase of at least 9 is obtained, absent an objective showing the contrary. As nothing in the instant claim or specification points to additional steps for achieving a component with the instant grain size, and necessarily instant grain size number as claimed, the component in Davidson that is formed from a process meeting 
Davidson teaches a minimum porosity fraction to be 0.51±0.1% (Fig. 7 and Pg. 9, paragraph 25), implying a minimum porosity range of 0.41~0.61%. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 14, Davidson teaches the method according claim 13, and Davidson teaches a solution annealing treatment time of 1 hour (Pg. 4, paragraph 13), falling significant close to the claimed heat treatment dwell time of less than 1 hour, such that the difference in times is seen to be infinitesimal. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the disclosed and claimed treatment times are so close, one of ordinary skill in the art would have expected the same properties to result. See MPEP 2144.05(I). 
Davidson is silent on a grain size number G being at least 13. It is noted that Davidson teaches an energy density range of 49.4-113 J/mm3 and laser scan speed of 590 mm/s (Pg. 3, paragraph 10), which are substantially similar to applicant’s processing parameters of the inventive samples in the instant specification [0037] of 70 J/mm3 and 600 mm/s. Furthermore, as mentioned above, the heat treatment time of Davidson of 1 hour is significantly close to the claimed dwell time of less than 1 hour, such that the difference is seen to be infinitesimal. In considering that the method of Davidson shares a similar starting material, process steps, laser parameters, and heat treatment time and temperature to the method of the instant claims, a component produced by the method of Davidson would be expected to render obvious a grain size number G of at least 13, absent an objective showing the contrary. As nothing in the instant 
Regarding claims 15 and 16, Davidson teaches the method according to claim 10, and further teaches an energy density of 49.4-113 J/mm3, a laser scan speed of 590 mm/s, and a layer thickness of the individual powder layers of 50 µm (Pg. 3, paragraph 10). 
Regarding the layer thickness of Davidson being close to the layer thickness ranges in the instant claims of between 15-50 µm and between 20-30 µm, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the disclosed layer thickness is so close to the layer thickness of the claimed invention, one of ordinary skill in the art would have expected the same properties to result. See MPEP 2144.05(I). 
Regarding claim 17, Davidson teaches the method according to claim 10, and further teaches an equal phased austeno-ferritic microstructure in duplex steels (Pg. 2, paragraph 6), such that the Super-duplex stainless steel powder is presumed to have a deviation in volume percentages of the austenitic and ferritic phases of no greater than 10%. Additionally, the sum of Cr, Mo, Ni, N, C, W, Si, and Mn in the Super-duplex stainless steel powder is 37.12%, such that the content of all additional alloying elements in the steel powder of Davidson is less than 45%.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson K, et al. (NPL "Selective Laser Melting of Duplex Stainless Steel Powders...” hereinafter referred to as  as applied to claim 10 above, and further in view of Fuwa, Isao (US 2013/0065073, hereinafter referred to as "Fuwa").
Regarding claims 15 and 16, Davidson teaches the method according to claim 10, and further teaches an energy density of 49.4-113 J/mm3, a laser scan speed of 590 mm/s, a layer thickness of the individual powder layers of 50 µm, and an average powder particle size 34.0 µm (Pg. 3, paragraphs 9-10). 
Fuwa teaches that in methods of selective laser melting of powders [0024], spherical powder particles with average particle diameters of 5-50 µm and thin powder layers of layer thickness of about 10-50 µm are used in order to improve accuracy in the manufacturing of shaped objects while reducing excess solidified portions that need to be removed by subsequent machining [0117]. The disclosed powder layer thickness of 10-50 µm encompasses the layer thickness ranges in the instant claims of between 15-50 µm and 20-30 µm, and establishes a prima facie case of obviousness. See MPEP 2144.05(I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the particle size and powder layer thickness layer used in the process of Davidson to be within ranges taught by Fuwa, and furthermore, it would have been obvious to the skilled artisan to have selected powder layer thicknesses to be values shared between the disclosed and claimed ranges since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The skilled artisan would have been motivated to select powder layer thicknesses as such in order to obtain the desired balance between improving accuracy in the manufacturing of shaped objects and reducing excess solidified portions and therefore, reducing the need for subsequent machining processes. See MPEP 2144.05(II)(B).
18 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson K, et al. (NPL "Selective Laser Melting of Duplex Stainless Steel Powders...” hereinafter referred to as "Davidson") as applied to claim 10 above, and further in view of Craeghs, et al. (NPL "Feedback control of Layerwise Laser Melting..." hereinafter referred to as "Craeghs").
Regarding claim 18, Davidson is silent as to carrying out temperature determination and location-specific heating at a plurality of component locations to minimize temperature differences. 
Craeghs teaches uses multiple sensors during layerwise laser melting of metallic parts to continuously monitor the melt pool temperature and incorporate a real-time feedback loop to adapt process parameters to avoid local overheating and obtain desired melt pool properties (Pg. 505-507, 510). Craeghs teaches that by monitoring and controlling the temperature and area of the melt pool, surface quality of produced parts can be improved (Pg. 510). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Davidson and included the melt pool monitoring and process parameter feedback loop as taught by Craeghs in order to avoid local overheating during laser melting and improve surface quality of the produced parts. 

Response to Arguments
Applicant's arguments filed 11/18/2020 with regards to the prior art rejections over Davidson have been fully considered but they are not persuasive.
Applicant argues that the combination of fine grain structure coupled with very low porosity of the instant invention was not known or obvious in the art. Applicant cites to Davidson’s disclosure of a maximum obtained density of 90.8% to support that the prior art does 
Applicant argues that as the present invention uses substantially higher feed rates, it moves contrary to the expectations in the art of decreasing porosity by slowing feed rate, and as such, one of ordinary skill in view of the disclosure of Davidson would not have been able to obtain the claimed duplex steel components having the claimed structure parameters. The examiner does not concur. As set forth in the 103 rejections of claims 15 and 16 above, Davidson meets the feed rates of the instant invention, such that any effect on porosity due to the feed rate would be expected to be present in the method of Davidson.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571) 272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736